SMITH, J., (dissenting). No useful purpose would be served by reviewing the cases cited in the majority opinion, or the briefs of counsel, and this dissent is written chiefly to express my regret that I can not assent to the view of the majority. The stipulations printed on the back of the telegraph blank are set out in the majority opinion; and in the briefs it is said that these stipulations have been in use, with only inconsequential changes, since telegraphy, as an aid to commerce, was in its infancy; From the beginning courts have differed as to the validity of these stipulations. They were upheld by the Supreme Court of the United States in the case of Primrose v. Western Union Telegraph Co., 154 U. S. 1, and a number of courts concurred in that view. But this court, with others, and, perhaps, the larger number, took the opposite view. In the case of Western Union Telegraph Co. v. Short, 53 Ark. 434, this court refused to give effect to the limitations of liability there contained, upon the ground that they were stipulations for immunity from liability for negligence in the transmission of a message — an unrepeated message there, as here. The majority now assign here the same reason which was assigned there for refusing to give effect to the stipulations above referred to. But the perspective has changed since the decision of this court in the Short case, supra. Since the passage of the act of Congress of June 18, 1910, referred to in the majority opinion, telegraph companies are given the right to classify their messages and to make a charge dependent upon the'classification to which the message belongs. The subject is one of which the Federal Government has exclusive control, when it elects to exercise that control, and we can not refuse to give effect to any classification approved by the Interstate Commerce Commission — the agency constituted by Congress to pass upon the classification of messages — by saying that a classification which has been approved is void as a contract against liability for negligence. The power of review is, in the last analysis, the power of control, and, if we are to give effect only to such regulations or classifications as meet our approval, then we — ourselves—and hot the Interstate Commerce Commission, have the right of approval, and it can not he material upon what ground we give or withhold our approval. Other courts would have an equal right to approve or disapprove, and the same contrariety of views would, no doubt, then be found as did in fact exist before Congress delegated to the Interstate Commerce Commission the duty of classifying messages. There can be no doubt but that the desire for uniformity was one of the controlling purposes moving Congress to take control of interstate telegraph and telephone messages and in delegating to an agency already existing, and which had been created for the purpose of regulating other forms of commerce between the States, the right to approve the classification of such messages. This purpose of uniformity is at once defeated if the courts of the various States may decide which, if any, of such regulations shall be enforced when they are called upon to enforce them. A case which appears to me to be decisive of the point at issue is that of Cultra v. Western Union Telegraph Co. This case is reported in volume 44 of the Reports of the Interstate Commerce Commission at page 670. . It was submitted to the commission on April 12, 1917, and decided on May 17, 1917. That case originated in the circuit court of Jackson County in the State of Missouri, and was brought to recover damages sustained through the erroneous transmission of an unrepeated message. The case is not distinguishable from the case at bar on the facts. The opinion of the commission reflects the fact that the trial court held the case in abeyance pending a ruling by the commission upon the validity of the stipulations above referred to; and the opinion also reflects the fact that the commission treated the case as one of first impression with it and as one of the highest importance. The opinion puts the question at rest, insofar as it is in the power of the commission to do, and concludes with the following statement: “Our conclusion upon the record is that the Congress, by the language used in the amendatory act of 1910, has manifested a definite intention to place under the jurisdiction and control of this commission the rates and practices of interstate telegraph companies, as well as the rules, regulations, conditions and restrictions affecting their interstate rates; that the rate voluntarily used by the senders of the message in question was an unrepeated rate to which was lawfully attached, as a fundamental feature of it, the restricted liability insisted upon here by the defendant; that the Congress has expressly authorized such rates with a restricted liability attached; that such rates are not therefore contrary to public policy, but on the contrary are binding upon all until lawfully changed; and that neither the interstate rates of the defendant nor the rules, practices, conditions and restrictions affecting those rates have been shown in this proceeding to be unreasonable or otherwise unlawful. The complaint must therefore be dismissed, and it will be so ordered. ’ ’ The facts of the instant case may be summarized as follows: Appellant was offered the choice of three classifications under which to send its message, and the choice made governed both the rate to be charged for the service and the liability of the telegraph company for mistakes or delays in the transmission or delivery of the message. Both the charge to the sender and the liability of the company depended upon the classification selected by the sender for this message, and it was the sender’s right and privilege to select the classification to which its message should be assigned. The message could have been sent as a repeated one, or as an unrepeated message, or it could have been sent as a valued message by paying one-tenth of one per cent, of the value assigned. In the opinion of the Interstate Commerce Commission cited it is stated that the basis of any charge made by the telegraph company is that of an unrepeated message. and it is pointed out that the right to classify messages and to base the charge upon the classification made is wholly nullified, if the rate charged and collected for ait unrepeated message carries with it the same protection to the sender, or recipient, and imposes upon the telegraph company the same liability and degree of care as a repeated or a valued message. No one would pay the higher rate, if he were entitled to the same service at the lower rate. So that, whatever we may think of the merit of the classifications, or of the possible results from their approval, by the Interstate Commerce Commission, it is our duty to give effect to the ruling of that commission, and it is likewise our duty to give effect to the numerous recent decisions of the Supreme Court of the United States, which hold that carriers may graduate their charges according to the value of the service performed. The doctrine of those cases is applicable here. In my view, therefore, the appellant should have judgment for the sum tendered by the telegraph company, which sum is based upon liability for the negligent transmission of an unrepeated message. I am authorized to say that Mr. Justice Wood concurs in the views here expressed.